Citation Nr: 0733964	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-26 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right great toe injury.

2.  Entitlement to a compensable evaluation for pes cavus.

3.  Entitlement to a compensable evaluation for chronic 
headaches.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel








INTRODUCTION

The veteran served on active duty from April 1997 to November 
1999. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for residuals of a right great toe 
injury, and granted service connection for pes cavus and 
chronic headaches, evaluating each at 0 percent.  The veteran 
filed timely appeals with respect to both the initial ratings 
and the denial of service connection for residuals of a right 
great toe injury.

The issues of compensable evaluations for pes cavus and 
chronic headaches are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Medical evidence fails to show a current right great toe 
disability.


CONCLUSION OF LAW

The veteran does not have a current right great toe 
disability that is the result of an injury incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.      
§§ 3.303, 3.304 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated April 2004, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate her claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in her 
possession that pertained to her claim.  Because service 
connection is denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
The veteran has not identified any post-service treatment 
records pertaining to her claim.  The veteran has been 
medically evaluated in conjunction with her claim.  The 
duties to notify and assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A review of the veteran's service medical records shows that 
she sought treatment for a right great toe injury in May 
1997.  X-rays revealed an avulsion fracture of the right 
great toe, which was treated with medical tape.  There is no 
other reference to the injury in the service medical records.  
The veteran's November 1999 separation examination is 
negative for residuals of a right great toe injury.

In August 2004, the veteran underwent a VA medical evaluation 
in conjunction with her claim.  The examiner reviewed the 
claims file prior to examining the veteran, and noted the in-
service right great toe injury in his examination report.  
The veteran advised the examiner that she had pain in her 
feet.  However, the examiner found no evidence of deformity 
or limitation of motion in the veteran's right great toe.  
After examining the veteran, the examiner reported that it 
was less likely than not that there were residual 
abnormalities as a result of the in-service right great toe 
fracture.  

The VA examiner holds a medical degree and is therefore 
competent to render such an opinion.  The opinion is based 
upon his personal examination of the veteran and a review of 
her claims file.  The Board finds his opinion credible.  

The Board acknowledges the veteran's assertions that her 
right great toe has caused her pain since the injury.  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999).  The 
medical evidence fails to show that the veteran currently has 
a disability of the right great toe to account for her pain.  
Absent a finding of a current right great toe disability that 
can be related to service, there is no basis to grant service 
connection.

As the preponderance of the evidence is against the claim for 
service connection for residuals of a right great toe injury, 
the "benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 50 (1990).


ORDER

Entitlement to service connection for residuals of a right 
great toe injury is denied.
REMAND


In her August 2004 VA examination, the veteran indicated that 
she had sought private medical treatment for pes cavus.  Her 
June 2005 substantive appeal indicates that she may have 
sought additional private treatment for her disability.  
There are no corresponding treatment records associated with 
the claims file.  The veteran should identify all treatment 
providers from whom she has sought treatment for pes cavus, 
or for chronic headaches, and a request for those records 
should be made.

Furthermore, the record reveals that the veteran has not 
received the notice required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in conjunction with her increased rating 
claims.  Such notice must accomplish the following: 
(1) inform the veteran about the information and evidence not 
of record that is necessary to substantiate the claim, to 
include the disability rating and the establishment of the 
effective date; (2) inform the veteran about the information 
and evidence that VA will seek to provide; (3) inform the 
veteran about the information and evidence that she is 
expected to provide; and (4) request or tell the veteran to 
provide any evidence in her possession that pertains to the 
claim.

The veteran disagreed with the initial rating assigned when 
service connection for pes cavus and chronic headaches was 
granted in August 2004.  She has not yet received notice as 
to how ratings are established.  She was not afforded the 
opportunity to submit additional evidence; nor was her claim 
readjudicated thereafter.  In light of the lack of any post-
service treatment records in the file, it appears that the 
character of the notice may have affected the essential 
fairness of the decision.  Corrective notice should be sent, 
and any consequent development conducted.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate her 
claim for higher initial ratings, to 
include evidence of the current severity 
of the her disability and how effective 
dates are established.  She should be 
notified of information and evidence that 
VA would seek to provide (e.g., VA 
outpatient clinical records) and 
information and evidence that she was 
expected to provide (e.g., private 
treatment records).  She should be advised 
to submit any pertinent evidence in her 
possession that has not been previously 
submitted.

2.  The veteran should be asked to 
identify all non-VA and VA medical care 
providers who have treated or evaluated 
her for pes cavus or chronic headaches.  
After securing the necessary releases, the 
RO should obtain those treatment records.  

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but she may submit additional evidence 
and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West 2002).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


